                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                No. 7:08-cr-00054-B0-4


UNITED STATES OF AMERICA,                    )
                                             )
                       v.                    )               ORDER
                                             )
DERRICK FLOYD CARTHENS                       )


         On April 27, 2018, Derrick Floyd Carthens ("Carthens"), a federal inmate, filed pro sea

motion seeking free copies of his court docket sheet. See Mot. [D.E. 350]. The Government filed

a response in opposition [D.E. 355].

         Carthens has not demonstrated a particularized need for such documents. See Jones v.

Superintendent. Virginia State Farm, 460F.2d 150, 152 (4th Cir.), affdonreh'g, 465F.2d1091 (4th

Cir. 1972), cert. denied, 410 U.S. 944 (1973). Thus, despite his alleged indigence, Carthens is not

entitled to court documents at the government's expense. See United States v. Gallo, 849 F.2d 607,

1988 WL 60934, at *1 (4th Cir. May 31, 1988) (per curiam table decision). Carthens instead may

avail himself of the Public Acc.ess to Court Electronic Records (PACER) program (at the rate of 10

cents per page) or the record system request through the Clerk's Office (at the rate of 50 cents per

page).      See 28 U.S.C.A.      § 1914, Judicial Conference Schedule of Fees, at i!4;

http ://www.nced.uscourts.gov/pdfs/CopyReguestinstructions.pdf (last visited Jan. 9, 2019).

         For the reasons discussed above, the court DENIES the motion for copies [D.E. 350].

         SO ORDERED: This /      t' day of January 2019.                                               .


                                                           ~YLWt
                                                             Chief United States District Judge
